Citation Nr: 1613603	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy, evaluated as 20 percent disabling from August 8, 2004.

2.  Entitlement to an effective date earlier than August 8, 2004, for the grant of service connection for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy.

3.  Entitlement to a separate compensable evaluation for exertional headaches.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2012, the Board, in pertinent part, remanded the issues of entitlement to a total disability rating based on individual unemployability due to service connected disorders and entitlement to service connection for diabetic retinopathy.  In August 2014, the Board granted entitlement to service connection for diabetic retinopathy and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service connected disorders in August 2014.  

In an October 2015 rating decision, the RO implemented the Board's favorable action and combined a noncompensable rating for diabetic retinopathy with the existing 20 percent rating for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, and bilateral cortical cataract.  In January 2016, VA received a notice of disagreement with the October 2015 rating decision.  These issues are again before the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As described above, VA received a notice of disagreement with the RO's October 2015 rating decision in January 2016.  The Veteran used the proper form for a notice of disagreement as required by current Federal regulations.  See 38 C.F.R. § 20.201 (2015).  Because the RO has yet to issue a statement of the case on these issues, a remand is necessary to address that deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

The record also shows that the Veteran was afforded a VA examination to evaluate the severity of his bilateral lower extremity peripheral neuropathy in August 2014.  When asked to assess the impact of this disability on the appellant's ability to work, the examiner responded: "Veteran reports he has not worked for 5 years. States he left due to feet and knees. Couldn't get up and down, knees giving out on him.  Worked as a brick layer and cement contractor."  In light of this comment, a remand is in order to clarify whether it is the August 2014 examiner's opinion that the combined impact of all of Veteran's service connected disabilities prevent all forms of substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Nebraska-Western Iowa Health Care System.  All records received should be associated with the claims file by placement in VBMS, not Virtual VA.  If the RO cannot locate all of the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  The AOJ shall ask the Veteran to provide any releases necessary for VA to secure any outstanding private records of treatment he has received for his service connected disorders from private health care providers.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file and place them into VBMS, not Virtual VA.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

3.  After completing all of the foregoing directives the AOJ must obtain an addendum opinion from the examiner who performed the August 2014 VA neurological examination.  That examiner must address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service-connected disorders alone either now or at any time during the appellate period have prevented or now prevent all forms of substantially gainful employment that are consistent with his educational and occupational experience.   

The appellant is service connected for an adjustment disorder with mixed anxiety and depressed mood, bilateral hearing loss, tinnitus, diabetes mellitus, erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, retinopathy, urinary tract infections with urinary frequency, and bilateral upper and lower extremity diabetic peripheral neuropathy.

The Veteran's paperless claims file must be provided to and reviewed by the examiner.  A complete rationale must be provided for any opinion offered, based on the facts of this case and any relevant medical literature for the comments and opinions expressed, and the examiner must explain the reasoning therefor in detail.  If the question cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.
 
4.  After receiving the addendum opinion, schedule the Veteran for a social and industrial survey to evaluate his current viability in the job market due to his service connected disorders alone.  The appellant is service connected for an adjustment disorder with mixed anxiety and depressed mood, bilateral hearing loss, tinnitus, diabetes mellitus, erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, retinopathy, urinary tract infections with urinary frequency, and bilateral upper and lower extremity diabetic peripheral neuropathy.  Following the survey the social worker must opine whether it is at least as likely as not that the Veteran's service connected disorders alone prevent all forms of substantially gainful employment.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  

6.  The AOJ must issue a statement of the case addressing the claims of entitlement to an increased rating for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy, evaluated as 20 percent disabling from August 8, 2004, entitlement to an effective date earlier than August 8, 2004 for the grant of service connection for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy, and entitlement to a separate compensable evaluation for exertional headaches.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this issue, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran files a timely substantive appeal, the AOJ should return this issue to the Board for appellate review.  

7.  Ensure that all reports fully comply with these remand directives.  The AOJ must ensure that the examiners document their consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
8.  After undertaking any other development deemed appropriate, readjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


